NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 8 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ALBERT S. AN and LAURI I. AN,            No.   16-60071

             Debtors.                           BAP No. 16-1001
______________________________

ALBERT S. AN and LAURI I. AN,                   MEMORANDUM*

                Appellants,

 v.

IL YOON KWON and COASTAL ASSET
MANAGEMENT, LLC,

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Kirscher, Kurtz, and Faris, Bankruptcy Judges, Presiding

                             Submitted February 6, 2018**
                                Pasadena, California

Before: GRABER and HURWITZ, Circuit Judges, and MARBLEY,*** District

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.
Judge.

      Albert S. and Lauri I. An, husband and wife, appeal a Bankruptcy Appellate

Panel (“BAP”) decision affirming in part the bankruptcy court’s holding that a state-

court judgment was not dischargeable under 11 U.S.C. § 523(a)(6) as to Albert, but

reversing that determination as to Lauri. We have jurisdiction under 28 U.S.C.

§ 158(d) and affirm.

1.    The Ans argue that 11 U.S.C. § 523(a)(6) does not apply, because the

judgment was the result of a landlord-tenant dispute that “sounded in contract.” But

the ejectment action that gave rise to the judgment arose “out of alleged unlawful

possession by the defendant[s], and sounds in tort.” Zettle v. Gillmeister, 222 P. 645,

646 (Cal. Dist. Ct. App. 1923); see also Petralia v. Jercich (In re Jercich), 238 F.3d

1202, 1205 (9th Cir. 2001) (holding that § 523(a)(6) excepts from discharge debts

arising from “tortious conduct” (quoting Snoke v. Riso (In re Riso), 978 F.2d 1151,

1154 (9th Cir. 1992))).

2.    The BAP did not err in concluding that the judgment was not dischargeable

against Albert. The bankruptcy court reasonably determined that the injury to Kwon

was “willful and malicious.” See 11 U.S.C. § 523(a)(6). Substantial evidence

supported the court’s determination that the injury was willful because Albert “did

not believe that there was an oral agreement to own an interest in the property,” and

“his intention . . . was . . . to continue riding the gravy train for as long as possible


                                           2
at Mr. Kwon’s expense.” See In re Jercich, 238 F.3d at 1208 (holding that “the

willful injury requirement . . . is met when it is shown either that the debtor had a

subjective motive to inflict the injury or that the debtor believed that injury was

substantially certain to occur”). The Ans do not “specifically and distinctly” contest

on appeal that the injury was malicious, so we deem that issue waived. Miller v.

Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986).1

      AFFIRMED.




1
      The Ans also argue that the bankruptcy court erred in finding the judgment
non-dischargeable as to Lauri. But the BAP reversed that portion of the bankruptcy
court’s order, and there is no cross-appeal.

                                          3